Title: To George Washington from Samuel Hanson, 12 January 1789
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexa. 12th [January] 1789

Your Nephew, Master George, has requested me to solicit your permission to let him learn the violin. I would have him apply to you himself, but he says you might possibly object on acct of it’s interfering with his studies. It is certain he has enough of spare time for this amusement. Lest you might suppose I encourage him in pursuits which you may not think proper, I wished to decline troubling you upon this matter; and would have done so, but for his assurance that you were, some time ago, desirous of having him taught. Mr Cleon Moore has lately engaged in this business. There is no doubt of Mr Moore’s being very capable; and his terms, 12£ per annum, are lower than usual. It might, perhaps, have the good effect of attaching

George to his Lodgings, and of preventing any inclination for improper Company; an evil that cannot be too strictly guarded against in this very profligate Town. With due respect, I am Sir, your most obedt Servant

S. Hanson of Saml

